HOFFMAN. District Judge.
The claim in this case was confirmed by the board of commissioners We have examined the testimony contained in the transcript, and, though there is room for doubt as to the genuineness of the grant, we have found nothing to justify us in reversing the decision on the ground that it is a forgery. It is true that a fatality not usual seems to have attended this grant, for not only do the signatures of Jimeno and Mieheltorena present a somewhat suspicious appearance, but the expediente, which might have confirmed or dispelled doubts as- to the authenticity of the grant, has been lost while in the custody of an officer to whom such documents were not ordinarily entrusted. But whatever doubts may be suggested by these and other circumstances, we are met by the positive testimony of witnesses who saw the graDt executed, as they swear, and one of whom actually drew it up. The board who heard the witnesses testify, and who had other means of judging of their credibility than this court possesses, confirmed the claim; and the case has been submitted to this court without argument or observation of any kind on the part of the United States. No additional testimony has been taken since the decision of the commissioners, and we are left to confirm or reverse the decision of the. board, with only such light as to the merits of the case as is afforded by a perusal of the transcript. To pronounce this grant a forgery, we should entertain something more than a suspicion as to its genuineness; and as the board, who saw the witnesses and examined the original grant, confirmed the claim, we do not feel authorized to reverse its decision. A decree of confirmation must therefore be entered.